yNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes the limitation of “controlling, by the one or more processors, activation and deactivation of emitted light of the light-emitting robot, based on the image data of the object to print”.  This limitation is not enabled by applicant’s specification as no algorithm is mentioned in the applicant’s disclosure.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998), MPEP 2164.01 (a).
(A) The breadth of claims. The limitation “controlling, by the one or more processors, activation and deactivation of emitted light of the light-emitting robot, based on the image data of the object to print” is considered as broad and indefinite. The claim does not clearly state the algorithm of the processors activation and deactivation mechanism. The image data input is based on predetermined parameters and is fed  manually or a camera to look at an object and then controlling the printer generally to reproduce the object based upon the image generating automated algorithm to activate/deactivate the light emitting device in the photosensitive material.
(B) The nature of invention. The nature of invention is not clear.  It is not clear how the activation and deactivation of the light emitting device are being controlled. Applicant offers little or no description as to what it means and how it’s done.
(F) The amount of direction provided by the inventor. Applicant has provided no explanation regarding the algorithm of deactivation and activation of the light sensitive device in the photosensitive material.
(H) The quantity of experimentation needed to make or use of the invention based on the content of the disclosure. The skilled artisans is faced with undue experimentation in order to determine the steps of the input parameters of the image data to be printed and based on that activating and deactivating the light emitting device is operated.
When all the evidence is considered as a whole, evidence of non-enablement outweighs evidence of enablement.
Dependent claims 2-11 are not enabled because they also recite similar “controlling” limitations without disclosing the necessary algorithms.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “controlling, by the one or more processors, activation and deactivation of emitted light of the light-emitting robot, based on the image data of the object to print” is a relative term that renders the claim indefinite because it is unclear how the limitation explains the algorithm of the processors activation and deactivation mechanism. The image data input is based on predetermined parameters and is fed manually or camera to look at an object and then controlling the printer generally to reproduce the object based upon the image and generating automated algorithm to activate/deactivate the light emitting device in the photosensitive material. Claim 1 filed is indefinite for this reason.
Each of claims 2-11 depends form claim 1 is also indefinite 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP61120712, hereinafter JP’712.
Regarding Claim 1, JP’712 discloses a method for three-dimensional printing of an object, the method comprising: receiving, by one or more processors, image data of an object to print; receiving, by the one or more processors, a position of a light-emitting robot/device inserted within photosensitive material (Figure 1, light source-3, [0001]); initiating, by the one or more processors, movement of the light-emitting robot within the photosensitive material; controlling, by the one or more processors, navigation of the light-emitting robot/device through the photosensitive material, based on continual feedback of the position of the light-emitting robot/device within the photosensitive material and the image data of the object to print; the emitted light of the light-emitting robot solidifies the photosensitive material ([0001], page 1-2); JP’712 didn’t explicitly disclose, activation and deactivation of emitted light of the light-emitting robot, based on the image data of the object to print, however it did disclose that the volume of the curing point is controlled by the intensity and speed of the light where the light source-3 is moved, hence it would be obvious for one ordinary skilled in the art to interpret controlling the intensity includes whether or not the light is on or off to include activating and deactivating the light source inside the volume of the curing point based on the target data point inside the liquid. ([0001], page 2). 
Regarding Claim 2, JP’712 discloses further comprising: controlling, by the one or more processors, attributes of the emitted light of the light- emitting robot, wherein the attributes of the emitted light include combinations selected from the group consisting of focus, intensity, and direction of the emitted light (Figure 1,[0001], page 1); and controlling, by the one or more processors, a velocity of the light-emitting robot navigated through the photosensitive material, based on a predetermined property of solidification of the photosensitive material by exposure to the emitted light (Figure 1, page 1, produce target product at a target point in the liquid ).
Regarding Claim 3, JP’712 discloses the emitted light of the light-emitting robot includes light of an ultraviolet wavelength [0001].
Regarding Claim 5, JP’712discloses the light-emitting robot includes a self-contained power supply ([0001], 3a ,light guide optical fiber).
Regarding Claim 11, JP’712discloses controlling the activation and the deactivation of light emission of the light-emitting robot comprises: controlling, by the one or more processors, a focus, a direction, and a duration of the emitted light ([0001]).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP61120712, hereinafter JP’712 as applied in Claim 1 in view of Linnell (US 20180071982, listed in IDS).
Regarding Claim 7, JP’712 discloses the activation and deactivation of light emission of the light- emitting robot based on the image data of the object to print as explained in the rejection of Claim 1, but didn’t disclose that it includes controlling a focus of the emitted light by an orifice of an array of lights of the light-emitting robot/device. In the same field of endeavor pertaining to the art of 3 D printing, Linnell discloses controlling a focus of the emitted light by an orifice of an array of lights of the light-emitting robot/device which is disposed in the material container (Figure 1, light source-104. Vat-102, [0025]-[0026], [0030]-[0031]).
It would be obvious to one skilled in the art to modify JP’712 light source with that of Linnell array of light sources disposed in the container for the purpose of controlling the rapid formation of 3D object ([0023], Linnell).
Regarding Claim 8, JP’712 discloses the movement of the light-emitting robot within the photosensitive material; controlling, by the one or more processors, navigation of the light-emitting robot/device through the photosensitive material (page1-2) but didn’t disclose that the light emitting robot/device includes an array of lights. Further, Linnell discloses wherein the light emission from the light-emitting robot includes an array of lights which is positioned  at a trail end of the light-emitting robot/device-104 as shown by the arrows (Figure 1, [0030]-[0031]). It would have been obvious to modify JP’712 light emitting device to be modified by Linnell’s multi array of lights at the at a trail end of the light-emitting robot/device-104 for the purpose of directional and focused emission for curing the object.
Regarding Claim 9, JP’712 teaches an example with only a single light source. In the same field of endeavor, 3D printing, Linnell  discloses adding light sources to increase the speed of layer/object formation ([0023]). So number of light emitting devices that need to cure the material will depend on the dimension of the object to be print in a given the desired optimal curing time. Hence the desired curing time is determined and quantity of the light-emitting devices will be determined based on the correlation of the dimension of the printed object and curing speed.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [quantity of light emitting devices] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP61120712, hereinafter JP’712 as applied in Claim 1 in view of Klein (US 20150307385).

Regarding Claim 4, JP’712 discloses all the limitations of Claim1 bit didn’t disclose that the light-emitting robot receives wirelessly transmitted power. In the same field of endeavor pertaining to the art, Klein discloses additive manufacturing apparatus include a wireless communication module for wireless communication with other electronic devices in a network ([0142]).

It would be obvious to modify the teaching of JP’712 with that of the wirelss communication taught for the purpose of increased efficiency in data communication lead to a faster transfer off information.

Regarding Claim 10, JP’712 the navigation of the light-emitting robot is based on a self- contained propulsion device (Figure 1, [0001], page 1 fiber optic light guide) and receipt of wireless control instructions (Klein).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Claim 6 discloses that generation of a plurality of magnetic fields interacting with magnetic material of the light-emitting robot; and adjusting/controlling the navigation of the light emitting robot, this feature seems to be unique and novel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/DEBJANI ROY/           Examiner, Art Unit 1741                                                                                                                                                                                             



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741